. Campbell, J.,
delivered the opinion of the court.
The compromise of. doubtful rights is a sufficient consideration for a promise to pay money.” Foster v. Metts, 55 Miss. 77. It is sufficient that the claim be doubtful. A mere controversy between the parties is held not-to be sufficient. In the case cited, it was disclosed that the note was given for forbearance to sue on a claim which was not maintainable, and therefore it was without consideration.
Here, the replication shows that the plaintiffs had a claim of doubtful validity, which they were about to assert by suit, when a compromise was mutually entered into, and in which the note was executed. This was sufficient; and if the defendant (below) desired to dispute the doubtful character of the claim, to settle which he executed the note, he should have rejoined. It was for him to show the want of consideration. Sullivan v. Collins, 18 Iowa, 228.
The plea of no consideration was demurrable ( Tittle v. Bonner, 53 Miss. 578), but it was replied to by averring a state of facts prima facie sufficient to entitle the plaintiffs to recover.
Judgment affirmed.